Order, Supreme Court, New York County (Saralee Evans, J.), entered November 12, 2002, which, in an action for personal injuries sustained when plaintiffs car drove into a large hole in the road, denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Appellants failed to show, prima facie, that the hole in question, which they admittedly excavated some seven months before the accident in order to install a cable box, was ever filled and the area repaved (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). The invoice of the company that appellants hired to mill, pave and seal the road does not prove that such work was properly completed, and the witness that appellants produced had no first-hand knowledge of the work that was done. Concur — Nardelli, J.P., Sullivan, Friedman, Marlow and Gonzalez, JJ.